By Beatty, J.,
concurring:
I concur in the judgment and in the opinion to this extent. I am satisfied that the right of trial by jury secured by the constitution embraces the right to an impartial jury; and that this law, depriving the defendant of the right to *69challenge for actual bias, is for that reason unconstitutional; and as its various provisions are so inseparably dependent that none can stand alone, except sections 8 and 9, which embrace different subjects, it must be wholly set aside except as to those sections, leaving the old law in force in all other particulars. Upon the other points discussed I express no opinion.